Citation Nr: 1806972	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  17-19 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, to include as due to asbestos.

2. Entitlement to service connection for right ear hearing loss.

3. Entitlement to service connection for left ear hearing loss.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Counsel
INTRODUCTION

The Veteran served on active duty from February 1956 to October 1959.

This appeal to the Board of Veterans' Appeals (Board) is from March 2014 and October 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The March 2014 rating decision denied the claim for a respiratory disorder while the October 2015 rating decision denied the claims for bilateral hearing loss and tinnitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. The probative evidence of record shows that the Veteran's respiratory and left ear hearing loss disorders are not etiologically related to his active duty.

2. The Veteran does not have right ear hearing loss for VA disability purposes.

3. Resolving all doubt in the Veteran's favor, his tinnitus is related to service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a respiratory disorder and bilateral hearing loss have not been met.  38 U.S.C. §§ 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.304 (2017).   

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.30(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or is legitimately questionable.  38 C.F.R. § 3.303(b) (2017). This alternative means of linking the currently-claimed condition to service is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Respiratory Disorder

The Veteran contends that his respiratory disorder is related to his service.  He alleges that he was exposed to asbestos while serving aboard USS Salomorie and the USS Interpreter, which led to his current respiratory disorder.

At the outset, the Board notes that there is no specific statutory or regulatory guidance regarding claims for service connection for asbestos-related diseases. McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Nevertheless, the VA Adjudication Procedure Manual provides guidelines for veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure.  VA Adjudication Procedure Manual, M21-1, IV.ii.1.3.a (updated Oct. 27, 2015).  Claims based on exposure to asbestos require: 1) a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion; and 2) a diagnosed disability that has been associated with in-service asbestos exposure.  Id. 

Neither the Manual M21-1 nor the DVB Circular, however, creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record, ascertain whether there is evidence of exposure before, during, or after service, and determine whether the disease is related to the putative exposure.  See Dyment v. West, 13 Vet. App. 141, 146 (1999); see also Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

Unfortunately, the evidence of record weighs against a finding that service connection is warranted for this claim.

Here, the Veteran's service treatment records (STRs) are unremarkable for any complaint, treatment symptom or diagnosis of a respiratory disorder.  In addition, there is no objective evidence that the Veteran was exposed to asbestos in service.  Post-service medical treatment records, however, show diagnoses of asthma and chronic obstructive pulmonary disease (COPD).

The relevant evidence includes a June 2015 private medical opinion from Dr. A.E., the Veteran's treating physician.  Dr. A.E. stated that he had treated the Veteran since 2003 for various medical conditions, including COPD and chronic obstructive bronchitis.  He commented that these respiratory disorders can be caused and/or aggravated by asbestos exposure.  He explained that these conditions can take several years to develop after the exposure to be discovered.  Dr. A.E. further stated that it was well documented that exposure to asbestos, either periodic or prolonged, can cause significant pulmonary damage.  He, therefore, opined that it was just as likely as not that the Veteran's decreased lung function was due to asbestos exposure.

Contrary to Dr. A.E.'s favorable opinion, two VA examiners concluded that the Veteran's respiratory disorder was not related to any incident of service, including the alleged exposure to asbestos.  The March 2014 VA examiner observed that record and the Veteran's statement supported the fact that reactive airway disease was diagnosed as an adult many years after separation from active duty and that COPD developed years later.  After reviewing the imaging studies and physical examination of the Veteran, he observed that there was no objective evidence of any interstitial lung disease that would be related to asbestos exposure on active duty.  Instead, he opined that the Veteran's COPD is most likely a consequence of many years of reactive airway disease.

Similarly, the October 2015 VA examiner observed that the Veteran did not have a lung disease associated with asbestos exposure.  She stated that the Veteran's DLCO on the PFTs was normal and there was no evidence of any interstitial disease or plueral plaques on CT scan of the thorax as would be seen in asbestos related lung disease.  Instead, the examiner commented that the Veteran had an obstructive lung condition.  Additionally, regarding Dr. A.E.'s conclusion that the Veteran's respiratory disorder was related to asbestos exposure, citing to medical literature, the examiner stated that asbestos exposure does not cause COPD.  She further reiterated that the Veteran did not have any asbestos related lung disorder.  Therefore, the examiner opined that the Veteran's respiratory disorder was not related to any incident of service or caused or aggravated by asbestos exposure.

Although there is conflicting medical evidence of record as to the etiology of the Veteran's respiratory disorder, the Board assigns more probative weight to the March 2014 and October 2015 VA examiners opinions that his disability is not related to asbestos exposure or any other incident of service.  While the Veteran contends that this condition should be entitled to service connection because his private treating physician, Dr. A.E., linked it to exposure to asbestos, greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Further, the Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  

Here, the objective medical evidence supports the VA examiners' findings that the Veteran does not have interstitial lung disease or any other evidence of an asbestos related lung disorder.  In addition, contrary to Dr. A.E.'s statement that exposure to asbestos caused the Veteran's decreased lung functions, the October 2015 VA examiner expressly refuted this statement by citing to medical literature showing otherwise.  The Board, therefore, affords more weight to the March 2014 and October 2015 VA examiners conclusions.  Accordingly, the claim for service connection for a respiratory disorder is denied.

Hearing Loss

Concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

That said, it also deserves pointing out, however, that the Court has held that § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal audiometric testing limits at time of separation from service.  See Hensley, 5 Vet. App. at 159.  The Court explained that, when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the Veteran's separation from service, he nevertheless may establish his entitlement to service connection for a current hearing loss disability by submitting competent and credible evidence showing the current disability is causally related to his service, as opposed to other ("intercurrent") causes.  Id., at 160.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Regretfully, in light of the evidence of record, service connection for bilateral hearing loss is not warranted.

The Board notes that the Veteran was administered whisper tests at his entrance and separation examinations, which were recorded as normal.  There was no complaint, symptom, treatment or diagnosis of any hearing disability in service.  Based on the Veteran's claim for bilateral hearing loss, the Veteran was provided a VA examination in August 2015, which showed that the Veteran had sensorineural hearing loss in the left ear.  The examiner, however, opined that the Veteran's left ear hearing loss was not related to any incident of service, including hazardous noise exposure.

The examiner observed that the Veteran's STRs revealed a normal whisper voice test at enlistment and separation examinations.  She, however, commented that the whisper voice test is insensitive to high frequency hearing loss; therefore, pre-existing high frequency hearing loss and shifts in hearing that could have occurred during active service would not have been documented.  Accounting for that, the examiner, nonetheless, stated that the current configuration of the Veteran's left ear hearing loss was inconsistent with exposure to high intensity noise.  In addition, she observed from the Veteran's medical treatment records that the onset of sudden left ear hearing loss was 18 years ago, which would be over 30 years post active duty.   See VA primary care medical treatment record dated October 2000.  Citing to medical literature, the examiner stated that there is insufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  She further explained that although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  Consequently, the examiner opined that the Veteran's left ear hearing loss was not related to his active duty.

At no time since the filing of this claim for right ear hearing loss has there been indication the Veteran has sufficient hearing loss in this ear (unlike in his other ear, his left ear) so as to in turn be considered a ratable disability by VA standards - again, meaning according to the threshold minimum requirements of 38 C.F.R. § 3.385.  The August 2015 VA examination report findings show that he did not have sufficient hearing loss in his right ear to conclude he has an actual ratable hearing loss disability (as affecting this particular ear) to satisfy the threshold minimum requirements of 38 C.F.R. § 3.385.

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  Accordingly, service connection for right ear hearing loss cannot be granted at this time because the hearing loss in this ear does not meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual ratable disability.  See Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000) (generally observing that, in the absence of proof of a current disability, there can be no valid claim because there is no present-day disability to relate or attribute to service).  Indeed, this is true even considering the evidence in the file immediately preceding the date of receipt of this claim.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (considering the application of McClain on a recent diagnosis predating the filing of a claim).

As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and his claims of entitlement to service connection for left and right ear hearing loss disorders must be denied.  See 38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).




Tinnitus

The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Tinnitus is a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  In this case, the Veteran is competent to report the symptoms of tinnitus, and the Board finds his lay statements to be credible. 

The August 2015 VA examiner opined that in the absence of an objectively verifiable noise injury, the association between the claimed tinnitus and noise exposure could not be assumed to exist.  However, stated at the August 2015 VA examination and has maintained that he first experienced tinnitus in service after being exposed to noise from the engine room and boiler on the ship.  Thus, the Board declines to accept the medical opinion as it does not account for the Veteran's lay assertion of onset and continuity of symptomatology, and therefore lacks probative value.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992) (The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.); see also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).  The August 2015 VA medical opinion is an inadequate basis upon which to base a denial of entitlement to service connection.

Tinnitus is a chronic disability.  See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Resolving doubt in the Veteran's favor, the Board finds that his competent and credible lay statement has placed the onset of his tinnitus during his military service.  See 38 U.S.C. § 5107 (West 2014); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, because a chronic disease manifested in service and the Veteran currently has that same chronic disease, service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303(b).
ORDER

Entitlement to service connection for a respiratory disorder, to include as due to asbestos, is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for tinnitus is granted.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


